DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 16 June 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 6, and 18 have been amended;
	Claims 3, 8, and 14 are cancelled; and 
	No claims have been added.  
Thus, Claims 1, 2, 4-7, 9-13, and 15-23 are presently pending in this application, with Claims 21-23 having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings, Specification, Claim 1 are mostly sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
	Beginning at page 10, under Drawing Objection, Applicant argues that the requirement for further illustration of certain claimed subject matter is not necessary, citing Verve., LLC v. Crane Cams, Inc., 311 F.3d 1116 (Fed. Cir. 2002).  The full meaning of the passage cited by Applicant is revealed when the quoted portion is read in its context: 

While reference to intrinsic evidence is primary in interpreting claims, the criterion is the meaning of words as they would be understood by persons in the field of the invention. Patent documents are written for persons familiar with the relevant field; the patentee is not required to include in the specification information readily understood by practitioners, lest every patent be required to be written as a comprehensive tutorial and treatise for the generalist, instead of a concise statement for persons in the field. Thus resolution of any ambiguity arising from the claims and specification may be aided by extrinsic evidence of usage and meaning of a term in the context of the invention. The question is not whether the word "substantially"  has a fixed meaning as applied to "constant wall thickness," but how the phrase would be understood by persons experienced in this field of mechanics, upon reading the patent documents. 

Verve, 311 F.3d at 1119-1120.  Applicant has thus cited to the Examiner a decision relating to 35 U.S.C. § 112, 2nd paragraph’s definiteness requirement as support for the contention that the Office should waive a federal regulation concerning the contents of a patent application’s drawing disclosure.  This line of argument is unpersuasive, at least because Applicant cites no controlling authority dictating that the Office should waive its own rules for what appears to be Applicant’s mere convenience when inadequately illustrating claimed subject matter.
	At page 12 of the Reply, Applicant argues that Donachy does not describe a coil 3’’ being on an outer circumferential surface of insulating material 5’, but is instead embedded in it.  Applicant has elected to use product-by-process language in claiming its first polymeric layer and its relationship to the torque transfer layer and electrode, and specifically that the first polymeric layer has been reflowed.  The result of that reflow is indistinguishable from the structure described by Donachy, despite Claim 1 reciting an “outer circumferential surface,” which the Examiner interprets as identifying the radial location of the electrode wire relative to the first polymeric layer after having been reflowed; this is the configuration of elements required by the claim.  This treatment is particularly applicable to Claim 2, which recites second and third reflowed layers over the electrode wire and electrode, respectively, which are similarly structurally indistinguishable from Donachy as modified by other prior art (see below).  A more detailed and enlarged version of a portion of Fig. 3 from Donachy has been included below.
	Concerning Claim 18, a new rejection is levied below.

Drawings
	The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the third polymeric layer is configured such that at least a portion of an outer surface of the first electrode is exposed through the third reflowed polymeric layer” (Claims 4 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent App. Publ. No. WO 80/02231, by Donachy et al. (“Donachy”).
Donachy describes a steerable sheath as claimed by Applicant.  With reference to the redacted/cleaned (some text has been removed to clarify the figure) and annotated version of its Fig. 3 (“AnnFig”), below, Donachy describes the following.


	Claim 1: A steerable sheath (1’) having a proximal end (to the right in AnnFig) and a distal end (to the left in AnnFig), the steerable sheath comprising:
	an inner liner (IL, being the radially innermost material which defines the lumen) extending from a proximal end of a non-deflectable portion (NDP; note the BRI discussed above) of the steerable sheath to a distal end of a deflectable portion (DP) of the steerable sheath;
	a torque transfer layer (TTL, being the inner coil) surrounding the inner liner and extending from the proximal end of the non-deflectable portion of the steerable sheath to the distal end of the deflectable portion of the steerable sheath (TTL extends through both portions);
	a first reflowed polymeric layer (L1; see the discussion below concerning the term “reflowed”) having an outer circumferential surface and surrounding the torque transfer layer, the first reflowed polymeric layer extending from the proximal end of the non-deflectable portion of the steerable sheath to the distal end of the deflectable portion of the steerable sheath (L1 extends through both portions);
	a first electrode wire (3’’) positioned on the outer circumferential surface of the first reflowed polymeric layer (as shown in the annotated versions of Fig. 3, the first electrode wire 3’’ is in this position), the first electrode wire positioned along a first helical path (3’’ is a coil; pg. 17, line 6; proximal portions are shown being wound at a first pitch; coil 3’’ is positioned radially outside of L1) from the proximal end of the non-deflectable portion to a distal end of the non-deflectable portion and positioned along a second helical path (distal portions of 3’’, under electrode 2’’, are shown being wound at a second, tighter pitch; the “second helical path” does not require a helix of constant pitch; coil 3’’ is positioned radially outside of L1) from a proximal end of the deflectable portion to the distal end of the deflectable portion (as indicated in AnnFig, 3’’ extends entirely through DP); and
	wherein the first electrode wire is electrically connected to a first electrode (2’’) positioned on the deflectable portion.
	The term “reflowed,” being a product-by-process limitation, is treated as discussed in M.P.E.P. § 2113, to wit, as the product which results from the process of “reflowing.”  Because Donachy discloses the material (polyurethane), from which the catheter 1’ is formed, extending between the windings of coil 3’’, it is indistinguishable from a device with a “reflowed” polymer layer over a torque transfer layer as claimed.  See also above.
	Claim 5: (The steerable sheath of claim 1,) wherein the second helical path has a tighter wind than a wind of the first helical path (the pitch of coil 3’’ under electrode 2’’ is tighter than more proximal portions of the coil 3’’; “has” means “includes”).

Claim Rejections - 35 USC § 103

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy as applied to Claim 1 above, and further in view of U.S. Patent No. 9,242,088, granted to Thakkar et al. (“Thakkar”).
	Donachy discloses a device substantially as claimed; see above.  Donachy also discloses a second reflowed polymeric layer surrounding the first electrode wire (L2 in AnnFig, being the radially outermost portion of the polyurethane surrounding the first electrode wire; Claim 2, in part) but does not, however, describe a third reflowed polymeric layer surrounding the first electrode, the third polymeric layer being configured such that at least a portion of an outer surface of the first electrode is exposed through the third reflowed polymeric layer.
	Thakkar describes an electrode catheter and is therefore from an art which is the same or very closely analogous to that of Applicant’s disclosure and Donachy.  Thakkar teaches, with respect to Fig. 25C, that a polymer layer may be heat-shrunk over electrodes 36, 38, with windows to expose the electrodes, a configuration which results in the claimed third layer, to provide a device with a smooth exterior, which will reduce patient trauma when inserted.  At col. 24, lines 18-23, Thakkar states:

The exterior elongated tubular member of catheter 10 may be formed around the ribbon cable 144 using the heat shrink method previously described to form a smooth electrically-insulating wall. Individual electrodes 36, 38 may be exposed through windows 18, 16 formed in the catheter 10, similar to other embodiments.

Thakkar thus teaches providing a polymer layer over the electrodes 36, which corresponds to the claimed third layer which surrounds the electrode, and the electrode is exposed to the exterior of the device through a hole in that layer.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Donachy’s device to include a third polymeric layer surrounding the first electrode which is configured such that at least a portion of an outer surface of the first electrode is exposed through the third reflowed polymeric layer, because Thakkar teaches providing these features in an electrode catheter in order to provide a device with a smooth exterior, which will reduce patient trauma when inserted.

Claims 6, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy as applied to Claims 1 and 18 above, and further in view of U.S. Patent No. 5,417,208, granted to Winkler (“Winkler”).
	Donachy discloses a device substantially as claimed; see above.  Donachy does not, however, describe:
	a second electrode wire positioned on the outer circumferential surface of the first reflowed polymeric layer, the second electrode wire positioned along a third helical path from the proximal end to the distal end of the non-deflectable portion and positioned along a fourth helical path from the proximal end of the deflectable portion to the distal end of the deflectable portion, wherein the second electrode wire is electrically connected to a second electrode positioned on the deflectable portion (Claim 6);
	that the fourth helical path has a tighter wind than a wind of the third helical path (Claim 10); or
	a second electrode wire positioned along a third helical path around the outer circumference of the torque transfer layer from the proximal end [sic: of the non-deflectable portion] to the distal end of the non-deflectable portion and positioned along a fourth helical path around the outer circumference of the torque transfer layer from the proximal end of the deflectable portion to the distal end of the deflectable portion, wherein the second electrode wire is electrically connected to a second electrode positioned on the deflectable portion (Claim 20).
	Winkler discloses an electrode catheter and is therefore from an art which is the same or very closely analogous to that of Applicant’s disclosure and Donachy.  Winkler teaches that an electrode catheter, such as that of Donachy, can be constructed to include multiple ring electrodes 30, each with a helically wound lead 45, see Figs. 1, 2, so the electrode catheter can be used for cardiac mapping, tissue ablation, and cardiac pacing (col. 1, lines 10-31).  When constructing Donachy’s electrode catheter in view of Winkler’s teaching, the resulting electrode catheter includes the features of Claims 6, 7, 10, and 18, because the second electrode wire and electrode would be constructed in accordance with Donachy’s structure, resulting in the claimed third and fourth helical paths, including that the fourth helical path has a tighter wind than a wind of the third helical.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Donachy’s electrode catheter to include the additional features of Claims 6, 10, and 20, because Winkler teaches doing so in order to enable the catheter to be used for cardiac mapping, tissue ablation, and cardiac pacing.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy and Winkler as applied to Claim 6 above, and further in view of Thakkar.
	Donachy and Winkler together disclose a device substantially as claimed; see above.  Donachy also discloses a second reflowed polymeric layer surrounding the first electrode wire (L2 in AnnFig, being the radially outermost portion of the polyurethane surrounding the first electrode wire; Claim 7, in part). Donachy and Winkler together do not, however, describe that the third polymeric layer is configured such that at least a portion of an outer surface of the second electrode is exposed through the third reflowed polymeric layer.
	As discussed noted above, Thakkar teaches, with respect to Fig. 25C, that a polymer layer may be heat-shrunk over electrodes 36, 38, with windows to expose the electrodes, a configuration which results in the claimed third layer, to provide a device with a smooth exterior, which will reduce patient trauma when inserted.  Thakkar thus teaches providing a polymer layer over the electrodes 36, which corresponds to the claimed third layer which surrounds the electrode, and the electrode is exposed to the exterior of the device through a hole in that layer.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Donachy/Winkler’s device to include a third reflowed polymeric layer surrounding the second electrode, such that the third polymeric layer is configured such that at least a portion of an outer surface of the first electrode is exposed through the third reflowed polymeric layer, because Thakkar teaches providing these features in an electrode catheter in order to provide a device with a smooth exterior, which will reduce patient trauma when inserted.

Claims 11, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2015/0273181, by Leeflang et al. (“Leeflang”).
	Donachy describes an electrode catheter substantially as claimed; see above. Donachy does not, however, describe:
	a first pull wire positioned along a fifth helical path around a circumference of the inner liner from the proximal end of the non-deflectable portion to the distal end of the non-deflectable portion and along a first straight path from the proximal end of the deflectable portion to the distal end of the deflectable portion, and a second pull wire positioned along a sixth helical path around the circumference of the inner liner from the proximal end of the non-deflectable portion to the distal end of the non-deflectable portion and along a second straight path from the proximal end of the deflectable portion to the distal end of the deflectable portion (Claim 11);
	wherein the fifth helical path and the sixth helical path each complete two revolutions around the inner liner from the proximal end of the non-deflectable portion to the distal end of the non-deflectable portion (Claim 12);
	that the fifth helical path is offset from the sixth helical path by 180 degrees around the circumference of the inner liner (Claim 15);
	that the first straight path is offset from the second straight path by 180 degrees around the circumference of the inner liner (Claim 16);
	that the first pull wire and the second pull wire are in a polymeric tubular member (Claim 17); or
	that the torque transfer layer is formed from a braided material (Claim 18).
	Leeflang discloses an electrode catheter and is therefore from an art which is the same or very closely analogous to that of Applicant’s claims and Donachy.  Leeflang teaches, with reference to Figs. 2 and 5B, that an electrode catheter can be constructed to include steering pull wires which have proximal helical portions and distal straight portions (Fig. 2), that there can be four such pull wires (230’, Fig. 5B), and that the cross-section of these pull wires can be made rectangular, resulting in flat wires (id.).  Leeflang teaches that doing so can improve the torque properties of the catheter [0005], which would improve the steerability of the electrode catheter.  At [0062], Leeflang teaches:
A steering element 130 may be slidably received within the auxiliary lumen 118b with a distal end 134 coupled to the distal tip 115 or other structure on the distal end 114. Due to the helical configuration of the auxiliary lumen 118b in the intermediate portion 122, an axial force on the steering element 130 (e.g., due to pulling or pushing on the steering element) may not apply a substantial bending moment on the intermediate portion 122. However, because the auxiliary lumen 118b is offset radially from the central axis 116 of the apparatus 110 along the distal portion 124, an axial force applied to the steering element 130 applies a bending moment to the distal portion 124, thereby causing the distal portion 124 to curve or otherwise bend. More generally, the path of the auxiliary lumen 118b may be varied along the length of the apparatus 110, e.g., to control where a bending moment is applied and/or generate a complex curve in one or more segments of the apparatus 110.

Leeflang also teaches that electrode wires 552, analogous to Donachy’s coil 3’’, in an electrode catheter can be formed as a braid ([0113]). Leeflang therefore teaches:
	a first pull wire (240’) positioned along a fifth helical path (proximal portion, Fig. 2) around a circumference of the inner liner (shown encircling central lumen 118a, corresponding to Donachy’s central lumen) from the proximal end of the non-deflectable portion (the portion including the helical path as described in [0062]) to the distal end of the non-deflectable portion (id.) and along a first straight path (distal portion, Fig. 2) from the proximal end of the deflectable portion (the portion including the straight path as described in [0062]) to the distal end of the deflectable portion (id.), and a second pull (another one of the four wires 230’) wire positioned along a sixth helical path around the circumference of the inner liner from the proximal end of the non-deflectable portion to the distal end of the non-deflectable portion and along a second straight path from the proximal end of the deflectable portion to the distal end of the deflectable portion (same as the first pull wire) (Claim 11);
	wherein the fifth helical path and the sixth helical path each complete two revolutions around the inner liner from the proximal end of the non-deflectable portion to the distal end of the non-deflectable portion (at least two complete revolutions are illustrated in Fig. 2) (Claim 12);
	that the fifth helical path is offset from the sixth helical path by 180 degrees around the circumference of the inner liner (Fig. 5B shows two sets of pull wires 230’ 180 degrees opposed to each other) (Claim 15);
	that the first straight path is offset from the second straight path by 180 degrees around the circumference of the inner liner (id.) (Claim 16);
	that the first pull wire and the second pull wire are in a polymeric tubular member (240b, Fig. 5B) (Claim 17); and
	that the torque transfer layer is formed from a braided material (braided electrodes 552) (Claim 18).
	In addition, Donachy describes subject matter recited in Claims 18 and 19, as follows.
	Claim 18: A steerable sheath (1’) having a proximal end (to the right in AnnFig) and a distal end (to the left in AnnFig), the steerable sheath comprising:
	an inner liner (IL) extending from a proximal end of a non-deflectable portion (NDP) of the steerable sheath to a distal end of a deflectable portion (DP) of the steerable sheath;
	a torque transfer layer (TTL) having an outer circumference and surrounding the inner liner and extending from the proximal end of the non-deflectable portion of the steerable sheath to the distal end of the deflectable portion of the steerable sheath (TTL extends through both portions);
	a first electrode wire (3’’) positioned along a first helical path (3’’ is a coil; pg. 17, line 6; proximal portions are shown being wound at a first pitch) around the outer circumference of the torque transfer layer (coil 3’’ is positioned radially outside of L1) from the proximal end of the non-deflectable portion to a distal end of the non-deflectable portion and positioned along a second helical path (distal portions of 3’’, under electrode 2’’, are shown being wound at a second, tighter pitch; the “second helical path” does not require a helix of constant pitch) around the outer circumference of the torque transfer layer from a proximal end of the deflectable portion to the distal end of the deflectable portion (as indicated in AnnFig, 3’’ extends entirely through DP); 
	wherein the first electrode wire is electrically connected to a first electrode (2’’) positioned on the deflectable portion (DP); and
	a reflowed polymeric layer (L2) surrounding the first electrode wire (L2 extends entirely around the winds of coil 3’’) and first electrode (L2 is present on both proximal and distal ends of electrode 2’’, and therefore surrounds it), wherein a portion of the reflowed polymeric layer has been removed to reveal at least a portion of the first electrode.
	See above concerning the term “reflowed.”
	Concerning the “portion of the reflowed polymeric layer has been removed,” this clause also includes a product-by-process limitation and is treated per M.P.E.P. § 2113.  Electrode 2’’ is shown recessed into the material of the layer L2, which is present on both proximal and distal ends of the electrode, which is structurally indistinguishable from the end product of a “portion of the reflowed polymeric layer has been removed.”
	Claim 19: (The steerable sheath of claim 18,) wherein the second helical path has a tighter wind than a wind of the first helical path (the pitch of coil 3’’ under electrode 2’’ is tighter than more proximal portions of the coil 3’’; “has” means “includes”).

	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Donachy’s electrode catheter to further include the aforementioned features of Claims 11, 12, and 15-19, because Leeflang teaches providing an electrode catheter with these features to improve the torque properties of the catheter, which would improve the steerability of the electrode catheter.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Donachy and Leeflang as applied to Claim 11 above, and further in view of Thakkar.
	Donachy and Leeflang together describe an electrode catheter substantially as claimed by Applicant; see above.  As noted above, Leeflang describes that the cross-section of pull wires can be made rectangular, resulting in flat wires (230’, Fig. 5B), to improve the torque properties of the catheter, which would improve the steerability of the electrode catheter.  Donachy and Leeflang do not, however, disclose that the first pull wire and the second pull wire are stainless steel pull wires.
	Thakkar also teaches, at col. 19, lines 5-8, “. . . a steering mechanism 112 may include a single pre-shaped elongated member 114, such as a wire or tube (i.e. stainless steel, nitinol, hypodermic tube, etc.) to steer the catheter 10.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the steering wires in a Donachy/Leeflang electrode catheter of stainless steel, because Thakkar teaches doing so in an electrode catheter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as relating to catheters including helices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/13/2022